Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Oku et al.				:		
Patent No. 10,622,528				:	
Issue Date: April 14, 2020			:		Decision 
Application No. 15/924,079			:	
Filing Date: March 16, 2018			:	  
Attorney Docket No. 112108-0122		:		


This is a decision on the petition filed June 2, 2021, which is being treated as a renewed petition under 37 C.F.R. § 1.183 and as a renewed Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d) (“Safe Harbor Request”).

The petition under 37 C.F.R. § 1.183 is granted.

With respect to the Safe Harbor Request, the United States Patent and Trademark Office (“Office”) has recalculated the PTA and determined the correct PTA is 185 days.

Petition under 37 C.F.R. § 1.183

The patent issued with a PTA of 9 days on April 14, 2020.

A Safe Harbor Request was filed on July 31, 2020.

The Office issued a response to the Safe Harbor Request on January 8, 2021.  The response states the merits of the request will not be considered because the request was not timely filed.

A petition under 37 C.F.R. § 1.183 and a payment for a two-month extension of time were           filed on January 20, 2021.  The petition seeks to have the Office take the following actions:

(1)	Treat the payment for a two-month extension of time was if it had been filed with the Safe Harbor Request on July 31, 2020, and
(2)	Grant the Safe Harbor Request.

The Office issued a decision dismissing the petition on April 15, 2021.

The renewed petition under 37 C.F.R. § 1.183 was filed on June 3, 2021.

A general authorization to charge any fees to a deposit account was filed during the pendency of the application.  
37 C.F.R. § 1.25(b) states in part, with emphasis added,

A general authorization to charge all fees, or only certain fees, set forth in §§ 1.16 
through 1.18 to a deposit account containing sufficient funds may be filed in an individual application, either for the entire pendency of the application or with a particular paper filed. A general authorization to

37 C.F.R. § 1.136(a)(3) states, with emphasis added,

An authorization to charge all required fees, fees under § 1.17, or all required      extension of time fees will be treated as a constructive petition for an extension of      time in any concurrent or future reply requiring a petition for an extension of time    under this paragraph for its timely submission.

In view of the specific facts and circumstances, the provisions of 37 C.FR. § 1.25(b) and           37 C.F.R. § 1.136(a)(3) are waived to the extent necessary for the Office to accept the prior payment for a two-month extension of time and to treat the original Safe Harbor Request as timely.

Safe Harbor Request

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 194 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
0 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent sets forth a PTA of 9 days (194 days of A Delay + 0 days of B Delay + 0 days of        C Delay - 0 days of Overlap - 185 days of Applicant Delay).

The Office previously determined the total period of Applicant Delay is 185 (176 + 9) days, which include 176 days of delay under 37 C.F.R. § 1.704(c)(8) and 9 days of delay under          37 C.F.R. § 1.704(b)

The 176-day period of delay is based on the submission of an information disclosure statement on April 16, 2019, after the submission of a reply to an Office action on October 22, 2018.  A review of the record indicates a statement under 37 C.F.R. § 1.704(d)(1) was submitted with the information disclosure statement.  Therefore, the number of days of delay resulting from the submission of the information disclosure statement is 0 days.

In view of the prior discussion, the correct total period of Applicant Delay is 9 days.

The correct PTA is 185 days (194 days of A Delay + 0 days of B Delay + 0 days of C Delay -      0 days of Overlap - 9 days of Applicant Delay).

A request under 37 C.F.R. § 1.705 and the required fee of $210 for the request may be filed if patentee disagrees with the Office’s determination the correct PTA is 185 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  If a request under 37 C.F.R. § 1.705 is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 185 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314
Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction






    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.